NUMBER 13-07-032-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 
 
In re:

DONNIE RAY PEOPLES	
 

On Petition for Writ of Mandamus

 from Small Claims Court, Precinct No. 1, Bee County, Texas



MEMORANDUM OPINION


Before Chief Justice Valdez, Justices Yañez and Vela  
Memorandum Opinion by Justice Vela


          This Court's mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code.  Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to:  (1) writs against a district court judge or county court judge in the
court of appeals' district, and (2) all writs necessary to enforce the court of appeals'
jurisdiction.  Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  We have no authority to issue
a writ of mandamus against a municipal court judge unless it is necessary to enforce our
jurisdiction.  See Easton v. Franks, 842 S.W.2d 772, 773 (Tex. App.-Houston [1st Dist.]
1992, orig. proceeding); Casner v. Rosas, 943 S.W.2d 937, 938 (Tex. App.-El Paso 1997,
orig. proceeding).  Relator does not argue that issuance of the writ is necessary to enforce
this Court's jurisdiction.  Accordingly, the petition for writ of mandamus is dismissed for lack
of jurisdiction.
												   __________________
								ROSE VELA
								Justice

Memorandum Opinion delivered and 
filed this 1st day of February, 2007.